19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 1 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 2 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 3 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 4 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 5 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 6 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 7 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 8 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 9 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 10 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 11 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 12 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 13 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 14 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 15 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 16 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 17 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 18 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 19 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 20 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 21 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 22 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 23 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 24 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 25 of 26
19-11505-jlg   Doc 1   Filed 05/09/19    Entered 05/09/19 14:13:39   Main Document
                                        Pg 26 of 26
